El Juez Asociado Señor. Franco Soto,
emitió la opinión del tribunal.
El demandante, médico-cirujano, estableció este pleito para recobrar de la demandada la suma de $500 por servi-cios profesionales que prestó a su nieto Gilberto Gill, quien había sufrido la fractura de la pierna izquierda en el tercio medio del muslo (femur).
Alegó en la demanda que iué requerido por la deman-dada i>ara que asistiera al niño Gilberto, haciéndose ella responsable del pago de los servicios.
La demandada negó este hecho esencial de la demanda y la corte inferior, después de oída la evidencia declaró sin lugar la demanda.
La corte inferior, en la opinión emitida, en .parte, dice:
“Hemos estudiado detenidamente las alegaciones y pruebas pre-sentadas. La prueba testifical es tan contradictoria, que hubiera sido difícil determinar con ella la verdad de los hechos. Pero fué presentada en evidencia una carta escrita por el propio demandante a la madre del niño enfermo, y en la que le dice lo que sigue:
“ ‘Oet. 21 — 22. Sra. Marina Rubio. — San Juan Moderno, San-turce, P. R., Estimada Sra. — Esta mañana recibí su carta y empiezo *126por manifestarle que envié la cuenta por la asistencia de su Mjo a su mamá, porque fui informado que su mamá era la que pagaba los gastos y esto me fué confirmado por el becbo que su señora madre fué quien pagó las radiografías que se tomaron en dicbo caso. Fdo. Genaro Barreras.’
“Esta admisión del propio demandante no fué satisfactoriamente explicada ante la Corte. Ella claramente destruye toda la prueba aportada por él en cuanto a la forma en que se obligó la deman-dada. ’ ’
Hemos estudiado cuidadosamente la prueba y ella sos-tiene las conclusiones a que llegó el juez inferior. La ju-risprudencia de esta Corte Suprema es repetida y uniforme en sentido de que cuando la prueba es contradictoria y la corte inferior decide el conflicto, no nos es dado ir contra tal apreciación a menos que se demuestre un manifiesto error o pasión, prejuicio o parcialidad, por parte del juez sentenciador.
El apelante insiste, sin embargo, en que hubo error en la apreciación de la carta que sirvió de base al juez inferior para decidir el conflicto de evidencia. Y sostiene que el demandante al redactar dicha carta dirigida a.la madre del niño lesionado, cometió un lapsus en el párrafo que dice “porque fui informado que su mamá era la que pagaba los gastos,” debiendo decir: “porque fui informado por su mamá, etc.,” confundiendo el relativo “que” con la prepo-sición “por,” queriendo significar, por tanto, que de este modo quiso decir que la demandada fué la que le dijo per-sonalmente su obligación o responsabilidad de pagar los servicios médicos. La explicación del demandante en tal sentido en su testimonio es demasiado frívola para que pueda ser seriamente considerada. Bastaba el conocimiento general que se puede tener del valor gramatical de uno y otro vocablo para que se advierta la imposibilidad de con-fundirlos, y especialmente dado el sentido general de los demás términos del documento. Si el demandante quiso de-cir que habló personalmente con la demandada y que ésta *127aceptó la obligación de pagar, no se podía entender tam-poco qne en la carta se usara de la palabra “informado.” Este hubiera sido otro lapsus, demostrando todo ello qne la carta debe entenderse en el sentido literal de sns palabras, o sea, qne no era cierto según la misma qne la demandada había dicho al demandante haberse hecho responsable del pago de sns honorarios.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.